    • -? mb -d CJ -/yop no/iji x) o qjv/\ jo
  fjm -dm jtm9 j\i ~pNV 's-l/ [tsfov-nfF
          SW/YO .oM )jsV s/vj
v (vj s -9 v>vojj mi a - Mi&acj os v s'j-dpNay'Ayj&dojd
         /\oy yt> pdAijjo 's-j Lfyo pNv sujvp w )[ fjvfvj
      otjpi' sadpN p attAvwq sy cl p Jymog msMy y ~ '
                     'J s/wi bwJON&1 aojaj yjS VJ. V pND
laacji/B/ M -dpoHjpvd Mi dCj pMo pd o d s/i ojy doqda
  yd- v p dAd/jpdj dt yti vp s oiysinb blv sv yN d'A)
  - chba jj j sAvy jy pm sAvy syf yj dojd
        y/ pAmo jo h/v/AoL bN pJiv~9s Nbbdcj dmj-Npvp
                           b/i/Na/j-sdnb jorpopsw
      XfW bd iMibdq sjojaq sbwNJVfYl vpNVjiy
    jsrii/U          odyja bptjjSdjjv'j sHnod oijobojJdpdi
  op syybu j w mhj ypjp] a Jpm JNbpdwod Ayr
                                                                  sjjbjp jpi W
-pAizuy pjj/j Aioj pjj-9]ioj s vy pojparA a/vfm p
     9ZS (Y,v ] D) ajppjsNoj aonbaj s vy AoA/rjQNbT
      x>(Y)AnD os ip opijsO]V/\ 'd Njj AJJ NO cjWl oy
 joy awympp psv s vy -sy asspj jjodojd s vyj
   sl/j j p amjsd p bp/jpoLpdAV bdunp stzojdoj
  j/p oipnu sjif -jsao pdOLj smfjnd -d/ jNsivp o up
 jpi1ppv
      mdsp vp $p
         s JVd    bmjubojjdjN)
               5->Lj              zoBoj
                     B/Vjps -mpjp'pfwoj   s>Aip
                                        AIQSJ   ppfjpq
                                              d NOJj Al
bZ9Z pooj AjNno < Z / Jv Ajjodajd sAvjy py powjoyg
     SJOpO pp/O S JDU tfdAOjj 'pJVp 1 Jj SJOphltip SZlAwMdQ
' o/ujjpp fpg soiyndg Apnoj jio& dpMpj                                            q~
                                         a>iiojjj p OIdJVig sbprin
   Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 1 of 8 PageID #: 4991
                                                                    L    A0 T'6c/
                                A HJonu }io o
                         li/j-hl Sdjd J s dmjoAo jo SJ-3 OIJ O
     pwac/ un/Notys~dY>b jo mgiAJdj-N) / nv n np pm
        (Xj. Joud ddtIJQ U NO OA-OU Oj jpSlJ dljj- .
                                                            '.JO $ 9J. JJ0
            U/J      I fSN J OjOJ -Sl x/W
                      opssdo >o NipjvBgj Xpv un dc
(7                                           jrj -d/w\j of pijbij d ,
                                                          -uw/pANO jv
      /V Q/.J                                            s op j t h j g yf ;
                         pjNoo N> jvnpwpm vij-f
      ppNivbv sn uqAvw /w o dpvm pN/dw'op&ps
        Ahy vno i/ia fuiz s o ptm ion oj. juBu juj ,
                                 p 'N 3p<5 Ni udj of pybij oijf ,
                                                    ; djjj No pmvp jjb
             A NO pNPJOij jo U//                                     K) 3{jp,
                                                                                 J0
1 pdVJjaj i ~5>cj-j-sYUM spripiAjpNi pofs jjy i-ojnpddojj
           jwi j jo opcr) svxoj d fj. jo ZZ'&Z
                                    ) o poj svxoj oi x
                                          sbNjNJo/yj oij
      'pjxn>u o popjoodj 'op p ooD pdftos o/pno
       ON os' Jj-j tsi g si if of. pid hpubg/Y} svro otj' jvifj
  ojoifdojdjNt ojpnv ojj JdAO pNvij pij jnd ' if N'difjf]
   'o Ndp/Ao 'dn bwJOAOj som omfN-sfup rjz'Bd
     pjiJ\f) sbNi y/v) b mji os v osc; -j(j
  pNO SAVJJ SfJ bNlf-VVOMOf-W Oj jfvi HOifVJpsmVlAr
      V V'bmpDV SVSY) Sjopjl p JO NX) ONJNOfVft
      Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 2 of 8 PageID #: 4992
  Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 3 of 8 PageID #: 4993


 • ike- r.iakh-Lo re ue-S kQppot'N-kffleui oF coUAfs .L
  /F Fne perso caMU.ok ctFFord CoutJSe-l Qhld
  p o £.dare$ For reatieshfJq appoFim&i<Ji o CoMSeL

      ujenk ove-r Fo UhlIj I<C {h& qaie-Mel Fo IfsicM
Mo their OMVerscdiott while- ValeMiblt- search
areuNd wiy khrm eqaipmt i. VaMF e retr/tv M
d leie-p oNo From, kis pocked a ct h& i iad So e
 Felcphope- colls -
  VditMut ask Sa ders, lo go across Ike road
Olid Fi d oul uiha f Ikey watii io do .XL u/aiked
iroujarct \c house- as Vale F e /aUked F l rd Ike
 Mays house,M/e eed- Xe-Pa and- FaLm Ne ask
 me- ho come ere shop as uje me sit VaUpfiUe-
 grab my rm and shiri rom hedindand
  FaieAlhho- irled Fo ioretich my ar h&hind my .
hu K. He lore y sh/ri h ir o f me-,
 X L oked back and do see Ms, M s tuas hed/g ,
de Q -behind a barn and X pulled ame y and
UJ. u .udio. ihe house, Vabcuiiife bega X hoLLor
 an curse scre ming he s q i a KuIFe- repedive-
Ly t      eniered Me hous an ,                            Looked, ouh
  khe- UJitndeu) and ValeuMne M s b hi , my
ir c/L, daiewitne Mas poinli ep. (X gun a me his .
arms a d .ba ds Mas laying across ihe hoo ..
oF my Fd ord XaX, fi Mas screaming he's .
poi a guAi, ha ask me ho pub bhe gunoommand.
C me- oui bhe hous , JL ask Vaie line bo pui
his guns nu and. X cue oui ike- Min oro
                                                                /v vJ cl /rjj. 11
   frj/Xf} 'lAAWtj Af fi/ANad jtfbjj                            /yoirnfiffjj'ioj
         j })T<nA Aj:,Mi] v .p mpy A //// y)f i) g e/fr
      Ahs PZ pi V,hT/.£VM'S-nm 'A POJll (NJ)
         OZOZ 8
   Ak l n
            /K JA Aii
                                               WJV wi OJCl
   A/jv iff A// wj uy sf?} } noj jo onq -osmobj
     jo sj oi oip jbnojj b mc ojgvn s d-png,
: ' -,?j ;Am/\JOAd(Vd ]jjjJCfo>pfi omopmy]
   $9i9jG ijf ysjna s o /s mb pjjjM bmj-f pm
    dod pnoiv mjA iA
                               •' i NjtAiA                pm 'hii /f;V
  ppB s)Lf pj-jrid -dfljm jV/] JOJQbJ 0 AriNTJlOd
   OJ'ii-'/hjIJ w         dSW j-Nl 0WOA J Noiyvnp                           if i
                                                                             JhO
   -mmd mjwop pmb jpd 1 twB V j-ob yd j
  pi)r&v Bs jrro piw ooj ovi oj. focf 9 /\
                           snovj 0 i/~f 0pjs /xi i
   ofmmyNv as oqu a-/- y/pvcj poj ' dw V
   pnj ox m&Aa omjm]v/\ yNV jv6 oi/p yjvm
 ... (J jc/O f JpfY) Jp/yt> pjp d pAO ' O NJ Ol/-/. dajp
      f . p/yo o jjj rj jc i; ow j 5V oMpm/vy
                - Aoj sip my j/ivt/y pavu d dijm p/xo
 SPinb Jinn Ayjodajd A bNj-ojO s ojvm tXdiM oo u/j-
     11(01 -f-flo pjj op p/xv cl-jou jprioo j; j) oos op.
   Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 4 of 8 PageID #: 4994
                                                                                   h
4)/VW&2W L/-f3/fO p mp_pO 9S 9S POU NOIAJUJOV
                           spi /y; pr)vjp /o/jod p c/hd spiv&v si
srpjku V piAlp j) jop ApjnS)S)S JO OS OSOljj ?WWJdp/Vn
 osudj< J// And jip pjwpg HOdOj sv\j yi oowjjprip
       vnp/A/pf\j! OjOAud X)JQ OSQVp AW JpSSO OCJ pOJiH
   jAJ/'/jO jqc cl t?:/Q S9/q/ )Cj!sjVQ(koj /-J iA ppj Jf                               lp
    pJV /Jodcj smjpp jpqnd oip q A np AJponp j &
  '59/VO pm ppSOAJD Ol/S AO pj] lpcj OSO\jf)l pjQ /\j~
     pjod
      /
               J"(z)'s}sr>jl
          V £1 7     /MW,1
                             y d ovps'ip VUWOJLj
  pjiomp/j vNqsjoo o &W /vvy dv oj. s>/ p oj so jsnp
   A/odf) MO Ap pOSod i AJOp JCjpQJtJ AW AppOjVSAp JdfYd
 ropAin Aj dpJooov uWjdQoo ip jo so j wjj. o v
S WpVVOAJVAIj -twij (j JAAOplj/y) h)v jAl9WJ9Aoh po pgAOJ
  joAopyifYi pNv i/oH jcj JOAopo(]/ri i p //)? sjd lj o Apnci pju
qovjjpossoodxo /socj svij fnajA opj, jouuoipjry pj JO:)yqo
      aip jo AfopNoA JjA/i dj podM /wvu oijm smzrpnpfv
    o jo jmyj Aoh wp jq 7ULf9(j ll os 10joxd o j ojo
 p iv jdog-d-op Jjpsmphn pij ojv oo /jg iprid x)
   p foGopp sjjffiod oijposioQjopo possojdxo sy Jfrz
     sod/ojduzj jjo sjdoijjo 7J ynj p q "J r)Xi'w\/ d £ d
                                    ' bwp oojd v {wpo
    jNf p9&vbfio NOlfm ojripAAQj -j&hodnjj _j o jdoj s ojoj
   oj j pA/n No/pj>i/ojdp /o f t cjpjp fsjo o JopAW jojij
   p/w cj o jc ? psym/ .s Bppf m 5yoNJojv soooj:jO'
                                             sjodjpo p ojj. &A//jvpj smv~i
  Aq OplCjU SY)UJ pNP pdoo'd Op JO SOdj-OYUf OJU SJO pjO
    ojcjud pv qvp Ajj jo sjipdxooGvosvdSjcoopj oujj
      ojdood op of pjvo oijpi   oq A p Ajv/ vpjj v omo
          sjojj qo Ofjrid jo pop pop Ay >pjn jav JVdp si
     Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 5 of 8 PageID #: 4995
                      J\7f>OOOj)j ~I VNlWUJ JO p°p 5 X91 OljJ
   Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 6 of 8 PageID #: 4996


 //Ja Fraud ( 3 U.,S 5 7F) u ff]e,sF)ii~uus(Fee,! (J/vded
SiaFe s \fl (al( 757 IF 2d I 33 J(0 (jik irt !c!9s)(Ncluctes
   d/tibet ie to ctaime ir oFmat rial ittFormadFoisi .
in a seUFg oF iduciary olUcj FoN*
    public- oFFi ai is a Fiduciary Fo lard the public ,
 IN tiudadcj IN the case of a judpc he. LiFipaNi (Af o .
Qpp ear beForc- him. cuu iF h at berabsly CONcea is ,
Mab& f 'aL iuPormabioN Fom them , h is guilty o
  raud, M chi a lly 1 U Ui l d Sha tes, F 8 3 U,S, 3So (/9 97)
  UJheiKf ViolahoNo oF Laoo are alleged agathsdoFFcar ' ,
ika cltegc wu cr ie a duh/ to respo du dkgusti tealmi
exceptioNs( or odmissioNi FxleNee J ths ace oF
otlegahoNp oFburoNCj do/ug create darK cioudal o
ik head o the Ctcease
, Siieixice cqaI omIi/ h.e,.£ uuFedMtth .Fr.au wheca-t et
IS altqal or moral uku to speaK ot /kere atv
[No u/ry It Ft up as/S s ered uiouUL he it lcutioNa lly
Misleadi gUS YSiTuueel,6Fo 2d237,18%
 Se also U%x , Prad esJ 82% 2d 102/7032
 Cjarmfuer V Bolucu* F 8 A < 83 f
Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 7 of 8 PageID
                                                                    y- #:zo
                                                                          4997o




       J udcj& narci Crot J

      1 ah HewdersoM CouN'-fy deputy BtUy
  V LetJ t N e Li eel oa/ -t e uurtA/es sLewel
   J_ pm sorry PL ase Forgi\/e m&.

                                                   God bless
                                                   Sincer Ly
                                                   Ghwd ll lays
                                                           .20Z0
Case 6:19-cv-00426-MAC-ZJH Document 17 Filed 04/14/20 Page 8 of 8 PageID #: 4998
